Petition for Writ of Mandamus Denied and Opinion filed December 31, 2002








Petition for Writ of Mandamus Denied and Opinion filed
December 31, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01292-CV
____________
 
IN RE CHARLES L. GRABLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On December 16, 2002, relator,
an inmate appearing pro se, filed a petition for writ of mandamus in this
Court, seeking to compel the Judge of the 55th District Court to conduct a
hearing related to the dismissal of his suit. 
See Tex. Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
 
Petition Denied
and Opinion filed December 31, 2002.
Panel consists of
Chief Justice Brister and Justices Anderson and
Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).